         Case 4:15-cr-00290-PJH Document 616 Filed 04/06/21 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA


 UNITED STATES OF AMERICA,
                                                            Case No. 15-cr-00290-PJH-1
                           Plaintiff/Respondent,            ORDER ON MOTION FOR
                                                            SENTENCE REDUCTION UNDER
                                                            18 U.S.C. § 3582(c)(1)(A)
 v.
                                                            (COMPASSIONATE RELEASE)
 KEITH RAMON MAYFIELD,
                                                            Re: Dkt. No. 602
                           Defendant/Movant.

       Upon motion of the defendant for a reduction in sentence under 18 U.S.C.

§ 3582(c)(1)(A), and after considering the applicable factors provided in 18 U.S.C. § 3553(a) and

the applicable policy statements issued by the Sentencing Commission,

IT IS ORDERED that the motion is:

A. [X] GRANTED

       [ ] The defendant’s previously imposed sentence of imprisonment of                   is reduced

           to          . If this sentence is less than the amount of time the defendant already

           served, the sentence is reduced to a time served; or

       [X] Time served.

       If the defendant’s sentence is reduced to time served:

                [ ]      This order is stayed for up to fourteen days, for the verification of the

                   defendant’s residence and/or establishment of a release plan, to make

                      appropriate travel arrangements, and to ensure the defendant’s safe

                      release. The defendant shall be released as soon as a residence is verified,

                      a release plan is established, appropriate travel arrangements are made,
 Case 4:15-cr-00290-PJH Document 616 Filed 04/06/21 Page 2 of 7




          and it is safe for the defendant to travel. There shall be no delay in

          ensuring travel arrangements are made. If more than fourteen days are

          needed to make appropriate travel arrangements and ensure the

          defendant’s safe release, the parties shall immediately notify the court and

          show cause why the stay should be extended; or

       [X] There being a verified residence and an appropriate release plan in place,

          this order is stayed for up to fourteen days to make appropriate travel

          arrangements and to ensure the defendant’s safe release. The defendant

          shall be released as soon as appropriate travel arrangements are made and

          it is safe for the defendant to travel. There shall be no delay in ensuring

          travel arrangements are made. If more than fourteen days are needed to

          make appropriate travel arrangements and ensure the defendant’s safe

          release, then the parties shall immediately notify the court and show cause

          why the stay should be extended.

[ ] The defendant must provide the complete address where the defendant will reside

   upon release to the probation office in the district where they will be released because

   it was not included in the motion for sentence reduction.

[ ] Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term”

   of [ ] probation or [ ] supervised release of          months (not to exceed the

   unserved portion of the original term of imprisonment).

       [ ] The defendant’s previously imposed conditions of supervised release apply

          to the “special term” of supervision; or

       [ ] The conditions of the “special term” of supervision are as follows:



                                        2
        Case 4:15-cr-00290-PJH Document 616 Filed 04/06/21 Page 3 of 7




      [X] The defendant’s previously imposed conditions of mandatory, standard, and special

          supervised release for four (4) years are unchanged.

      [ ] The defendant’s previously imposed conditions of supervised release are modified

          as follows:



B. [ ] DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the

   United States Attorney to file a response on or before        , along with all Bureau of

   Prisons records (medical, institutional, administrative) relevant to this motion.

C. [ ] DENIED after complete review of the motion on the merits.

D. [X] FACTORS CONSIDERED (Optional)

      (1) The court notes that, in its order on defendant’s first motion for compassionate
          release, it concluded that the “government waived its objection to the failure to
          exhaust administrative remedies.” See Dkt. 598 at 3. The court then considered
          defendant’s motion on the merits.

          The government now re-raises the argument that defendant did not exhaust his
          administrative remedies before filing this motion. Dkt. 608 at 5-7. However, having
          already found that the government had waived its objection as to the first motion, and
          having expressly permitted defendant to file a second motion on certain limited
          grounds, the court does not find that an exhaustion requirement was re-imposed on
          defendant between his first and second motions. Accordingly, the court will proceed
          to the merits of defendant’s second represented motion for compassionate release
          sentence modification.

      (2) The court further notes that defendant’s motion primarily seeks home confinement.
          The court has previously observed that it has no authority to designate the place of
          confinement. See Dkt. 598 at 4 (citing United States v. Ceballos, 671 F.3d 852, 855
          (9th Cir. 2011) (per curiam) (citing 18 U.S.C. § 3621(b) (“The Bureau of Prisons
          shall designate the place of the prisoner’s imprisonment.”)).

          However, as a prerequisite to seeking home confinement as a condition of release,
          defendant also expressly seeks “immediate release from custody.” See Dkt. 602 at 1,
          3, 7. Thus, without reaching the issue of defendant’s place of confinement, the court



                                                 3
 Case 4:15-cr-00290-PJH Document 616 Filed 04/06/21 Page 4 of 7




   may address the threshold issue of whether defendant has established a basis for the
   reduction of his sentence under 18 U.S.C. § 3582.

(3) Extraordinary and Compelling Reasons to Warrant Reduction of Term of
    Imprisonment Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)

   In its order denying defendant’s first motion for compassionate release, the court
   noted that defendant was being treated for his shoulder and upper chest pain with
   medications, but that a potential respiratory illness had not yet been fully assessed.
   Dkt. 598 at 4. The court stated that “[i]f a respiratory illness were identified as the
   source of defendant’s chest pains and shortness of breath, such a medical condition
   may support an extraordinary and compelling reason to warrant compassionate
   release, but the medical diagnosis is speculative at this juncture.” Id.

   The court then explained that, “because the BOP prison medical staff has
   recommended an MRI procedure, which is awaiting authorization, defendant has not
   demonstrated that he suffers from a serious physical or medical condition that
   substantially diminishes his ability to provide self-care within a correctional
   environment, from which he is not expected to recover, to demonstrate extraordinary
   and compelling reasons to warrant compassionate release.” Dkt. 598 at 4.

   However, the court then made clear that, if “upon further investigation the parties
   determine that the BOP denies authorization for an MRI of the chest or denies further
   treatment for defendant’s respiratory symptoms,” defendant would be permitted to
   file a second motion for compassionate release “on the sole ground that the concerns
   about a potential respiratory illness identified by BOP prison medical staff has been
   left undiagnosed and/or untreated, in combination with a showing of a heightened risk
   of contracting COVID-19 and suffering severe complications while incarcerated.”
   Dkt. 598 at 4.

   Defendant’s second motion argues that, not only has he not received a second MRI to
   diagnose his respiratory illness, he was also diagnosed with COVID-19 on March 1,
   2021. Dkt. 602 at 3. Defendant thus argues that the conditions set forth in the court’s
   prior order are met – his potential respiratory illness was left undiagnosed and/or
   untreated, and he did indeed contract COVID-19.

   In its opposition, the government argues that “there was confusion on defendant
   Mayfield’s part” as to the need for an additional MRI. Dkt. 608 at 3, n.1. The
   government argues that defendant received two MRIs on the same day, one of his
   cervical spine and one of his left shoulder, and that “there is no indication in
   defendant’s medical records that there has ever been any recommendation for any
   additional MRI of defendant’s chest to diagnose a respiratory issue.” Id. at 3.




                                         4
          Case 4:15-cr-00290-PJH Document 616 Filed 04/06/21 Page 5 of 7




            The government further argues that, while defendant did contract COVID-19, he
            “displayed no objective symptoms,” instead experiencing only the “subjective”
            symptoms of body aches, chills, chest pains, and shortness of breath. Dkt. 608 at 5.1

            With the reply, defendant’s counsel submitted a declaration stating that defendant has
            “regularly submitted requests to prison officials that the chest/lung MRI be
            conducted,” and that he has “regularly and consistently complained to prison officials
            that he is still experiencing chest pains and breathing problems.” Dkt. 615 at 3.
            Defense counsel’s declaration further states that defendant has “attempted to retrieve
            email correspondence” he exchanged with prison officials regarding these issues, but
            prison officials “told him that his emails had been erased and he is unable to retrieve
            them.” Id.

            Overall, while the court finds there to be a potential factual dispute regarding which
            MRIs were ordered for defendant, it need not resolve that factual dispute to rule on
            the present motion. The court’s previous order permitted defendant to file a renewed
            motion if either “the BOP denies authorization for an MRI of the chest or denies
            further treatment for defendant’s respiratory symptoms.” Dkt. 598 at 4 (emphasis
            added). The record indicates that defendant has not received further treatment for his
            respiratory symptoms, based on the government’s own representation that “there is no
            indication . . . that there has ever been any recommendation for any additional MRI of
            defendant’s chest to diagnose a respiratory issue,” and its further representation that
            there “should be no further concern that some undiagnosed respiratory illness could
            cause defendant to suffer severe complications from COVID-19.” Dkt. 608 at 3, 5.
            In other words, the government’s argument appears to assume what it intends to
            prove – that defendant does not have a respiratory illness

            In the court’s previous order, it explained that “[i]f a respiratory illness were
            identified as the source of defendant’s chest pains and shortness of breath, such a
            medical condition may support an extraordinary and compelling reason to warrant
            compassionate release,” however, the court ultimately concluded that “the medical
            diagnosis is speculative at this juncture.” Dkt. 598 at 4. From the record, it appears
            that prison officials have not made any progress in identifying “the source of
            defendant’s chest pains and shortness of breath.” Instead, the government focuses its
            argument on the factual dispute over whether a chest MRI was actually ordered,
            rather than focusing on the substantive issue of whether defendant’s symptoms are
            caused by a respiratory illness.

            The court is further concerned by the government’s contention that defendant
            experienced “no objective symptoms” of COVID-19, despite its acknowledgement
            that defendant reported experiencing “body aches and chills.”

            Overall, given defendant’s ongoing symptoms of chest pains and shortness of breath,
            combined with the BOP’s apparent lack of action in taking steps to diagnose the
1
 Along with its opposition, the government filed a motion to seal certain records of defendant, including
his medical records. See Dkt. 611. The government’s motion to seal is GRANTED.


                                                   5
  Case 4:15-cr-00290-PJH Document 616 Filed 04/06/21 Page 6 of 7




    source of defendant’s symptoms, and further combined with the fact that defendant
    has already contracted COVID-19, the court finds that defendant has demonstrated
    extraordinary and compelling reasons to warrant compassionate release under section
    3582(c)(1)(A)(i).

(4) Applicable 18 U.S.C. 3553(a) Factors

☐ The nature and circumstances of the offense pursuant to 18 U.S.C. § 3553(a)(1):
  ☐ Mens Rea ☐ Extreme Conduct                  ☐ Dismissed/Uncharged Conduct
  ☐ Role in the Offense                         ☐ Victim Impact
  ☐ Specific considerations:

☒ The history and characteristics of the defendant pursuant to 18 U.S.C. § 3553(a)(1):
  ☐ Aberrant Behavior                              ☐ Lack of Youthful Guidance
  ☐ Age                                            ☐ Mental and Emotional Condition
  ☐ Charitable Service/Good Works                  ☐ Military Service
  ☐ Community Ties                                 ☒ Non-Violent Offender
  ☐ Diminished Capacity                            ☐ Physical Condition
  ☐ Drug or Alcohol Dependence                     ☐ Pre-sentence Rehabilitation
  ☐ Employment Record                              ☐ Remorse/Lack of Remorse
  ☒ Family Ties and Responsibilities               ☐ Other: (Specify):
  ☒ Issues with Criminal History: (Specify) No criminal convictions prior to the instant offenses.
☐ To reflect the seriousness of the offense, to promote respect for the law, and to provide just
  punishment for the offense (18 U.S.C. § 3553(a)(2)(A))
☐ To afford adequate deterrence to criminal conduct (18 U.S.C. § 3553(a)(2)(B))
☐ To protect the public from further crimes of the defendant (18 U.S.C. § 3553(a)(2)(C))
☐ To provide the defendant with needed educational or vocational training (18 U.S.C.
  § 3553(a)(2)(D))
☒ To provide the defendant with medical care (18 U.S.C. § 3553(a)(2)(D)): As discussed above,
  defendant has reported ongoing symptoms of chest pain and shortness of breath that the record
  indicates have not been adequately treated.
☐ To provide the defendant with other correctional treatment in the most effective manner (18
  U.S.C. § 3553(a)(2)(D))
☐ To avoid unwarranted sentencing disparities among defendants (18 U.S.C. § 3553(a)(6))
☐ To provide restitution to any victims of the offense (18 U.S.C. § 3553(a)(7))




                                            6
         Case 4:15-cr-00290-PJH Document 616 Filed 04/06/21 Page 7 of 7




       ☒ Specific considerations: The court notes that defendant’s current release date is October 19,
         2021, approximately six months from the date of this order. Defendant is also scheduled to be
         transferred to either a halfway house or home confinement in June or July 2021. The court
         therefore finds that the goals and purposes of the factors set forth in section 3553(a) would be
         equally met by the time of imprisonment that defendant has already served. Reducing
         defendant’s sentence would not result in unwarranted sentencing disparities among defendants
         with similar records who have been found guilty of similar conduct, and would still reflect the
         seriousness of the offense, promote respect for the law, provide just punishment for the offense,
         and afford adequate deterrence to criminal conduct.

          The court further notes that the Probation Office filed a response in connection with defendant’s
          first motion for compassionate release, stating that defendant and his wife own a home which
          would be “suitable for supervision,” and that they have five children together and “appear to be
          a supportive family unit.” Dkt. 604 at 1.

E. [ ] DENIED WITHOUT PREJUDICE because the defendant has not exhausted all

administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since

receipt of the defendant’s request by the warden of the defendant’s facility.


IT IS SO ORDERED.

Dated: April 6, 2021
                                                              /s/ Phyllis J. Hamilton
                                                                Phyllis J. Hamilton
                                                        UNITED STATES DISTRICT JUDGE




                                                    7
